                                Case 3:18-cv-01388-HZ                            Document 18                         Filed 02/27/19                   Page 1 of 1
        USM-285 is a 5-part form. Fill out the form and print 5 copies. Sign as needed and route as specified below.

   U.S. Department of Justice
   Un ited States Marshals Service
                                                                                               PROCESS RECEIPT AND RETURN
                                                                                               See "Instructions for Service of Process bv U.S. Marshal"

       PLAI TIFF
                                                                                 FIL£D'-.,., FEB , .191·::i:41u.:-n•.,1np             COURT CASE NUMBER
       BE JAMIN KERENSA                                                                   C.f           L      ._,      •Jj/tl.Jt'.   3: 18-cv-0 1388-HZ
       DEFENDANT                                                                                                                      TYPE OF PROCESS
       U.S. DEPT OF HO MELAND SECUR ITY                                                                                               Civ il
                             AME OF I DIVIDUAL, COMPANY, CORPORA TIO                           ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CON DEM
       SERVE { U.S. DEPT OF HOMELA D SECURITY
          AT   ADDRESS (Srreet or RFD, Apartmenr No , C11y. Stare and ZIP Code)

                            245 Murray Lane, SW, Mai lstop 0485, Washington DC 20528-0485
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW
                                                                                                                                Number of process to be
                                                                                                                                served with this Form 285

                    I~   JAMI KERENSA
                                                                                                                                Number of parties to be
                    35 I E 78th Avenue                                                                                          served in th is case
                    Portland, OR 972 13
                                                                                                                                Check for service
                    L                                                                                                           on U.S.A                          X


       Sl'ECI/\L INSTR UCT IONS OR OTHER INFO RMATION THAT WILL ASSIST IN EXPEDITI G SERVICE (!11clutle Busiuess 1111tl Alternate Atltlresses.
       All Telepho11e Numbers, 1111d Estimated Times Avnilnblefor Service):
Fold
                                                                                                                                                                                          Fold


        Alternative service to U.S . Attorney of Oregon who would represen t government.




       ignature of Attorney other Originator requestin g service on behalf of:
                                                                                               0   PLAINTIFF             TELEP! JO NE NUMBER                       DATE

                                                                                               0   DEFENDANT

       SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
  I acknowledge receipt for the total         Total Process   District of      District to          Signature of Authorized USMS Deputy or Clerk                            Date
  number of process indicated.                                Origin           Serve
  (Sign 011lyfor USM 285 if more
  rhan one USM 285 1s s11b111111ed)                                              0   c.. ':,
  I hereby certify and return that I O have personall y served ,0 have legal evidence ofservic&, have executed as shown in "Remarks", the process descnbed
  on lhe individual , company, co rporauo n, etc., at the address shown above on the on the individual , company, corporallon, etc. shown at the address inserted below.

   0      I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
  Name and title of individual served (if nor show11 above)
                                                                                                                                       0       A person of suitable age and discretion
                                                                                                                                               then residing in defendant's usual place
                                                                                                                                               of abode
  Address (co111ple1e only differe11r than sholl'n above)                                                                               Date                     Tune
                                                                                                                                                                                    ~       am
                                                                                                                                      o-z./,-:ll 14               1119              D       pm



  Service Fee            Total Mileage Charges Forwarding Fee               Total Charges          Advance Deposits
                         including e11deavors)
           ~    -
                                     0                     ~                      ~                       0                                              $0.00          l-F P
  REMARKS:



  C""'         "'\'-\ l 4     'g l <., "'\   0"2.'2-l..{   (,,~~'1          8-';'oc. 3, 'l
  PRINT 5 COPIES:            I. CLERK OF THE COURT                                                                                                    PRIOR EDITIONS MAY BE USED
                             2 USMS RECORD
                             3. NOTICE OF SERVICE
                             4. BILLING STATEMENT* : To be returned to the U.S . Marshal with payment,                                                                         Form USM-285
                                if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                            Rev . 12/15180
                             5. ACK OWLEDGMENT OF RECEIPT                                                                                                                     Automated 01/00
